Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 9-11, 13, 14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eramian (US 2017/0171177) hereafter Eramian.
Regarding claim 1. Eramian discloses a computer-implemented method comprising: 
receiving a master video comprising a recording of a first plurality of objects (para 22, 32, video of the personal items); 
identifying, using image recognition techniques, each of the first plurality of objects (para 37-38; see also para 43); 
receiving a user selection of a plurality of authentication objects, wherein the plurality of authentication objects comprise a subset of the first plurality of objects (para 37-38); 
(para 39-40; see also para 22, 32); 
identifying, using image recognition techniques, each of the second plurality of objects (para 41-45); 
responsive to determining that identifications of a subset of objects of the second plurality of objects match identifications of the plurality of authentication objects, authenticating a user associated with the user authentication request (para 46).

Regarding claim 3. Eramian discloses the computer-implemented method of claim 1, further comprising: receiving a user selection of a security object; and responsive to determining that the recording of the second plurality of objects includes an image of the security object, denying authentication of the user associated with the user authentication request (para 47-48).

Regarding claim 4. Eramian discloses the computer-implemented method of claim 1, wherein authenticating the user associated with the user authentication request comprises allowing the user to log into a user account (para 41-45).

Regarding claim 6. Eramian discloses the computer-implemented method of claim 1, wherein the master video and the authentication video are obtained by the user associated with the user authentication request by recording objects in the user's environment (para 22, 32; para 37, 39).


Regarding claim 9. Eramian discloses the computer-implemented method of claim 1, wherein authenticating the user comprises determining that the second plurality of objects does not match the (para 47-48).

Regarding claim 10. Eramian discloses the computer-implemented method of claim 1, further comprising: storing a list corresponding to the second plurality of objects (para 37-45, identified objects (stapler, necklace, etc) are stored at least temporarily).

Claims 11 and 17 are similar in scope to claim 1 and are rejected under similar rationale as claim 1.

Claims 13, 14, 16, 19, 20 are similar in scope to claims 3, 4, 6, 9, 10 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian as applied to claim 1, 11, 17 above, and further in view of Hewitt et al. (US 2016/0156472) hereafter Hewitt.
Regarding claim 2. Eramian discloses the computer-implemented method of claim 1 including determining that the subset of objects of the second plurality of objects appear within the authentication video (para 37-45, see above), but does not explicitly disclose wherein receiving a user selection of a plurality of authentication objects comprises receiving a selection of an authentication sequence of the plurality of authentication objects and authenticating the user comprises a sequence that matches the authentication sequence.  However, in an analogous art, Hewitt discloses providing a physical object (i.e., a ring or coin) for authentication including receiving a user selection of a plurality of authentication objects comprises receiving a selection of an authentication sequence of the plurality of authentication objects and authenticating the user comprises a sequence that matches the authentication sequence (para 40).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Eramian with the implementation of Hewitt in order to provide an ordered sequence of objects which would provide more security via something you have (the objects) and something you know (the order).

(para 38-45), but does not explicitly disclose transmitting a notification requesting the user to submit another authentication video. However, in an analogous art, Hewitt discloses providing a physical object (i.e., a ring or coin) for authentication including transmitting a notification requesting the user to submit another authentication (figure 4, 416->420->404 and corresponding text). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Eramian with the implementation of Hewitt in order to provide an ordered sequence of objects which would provide more security via something you have (the objects) and something you know (the order).

Claims 12, 18 are similar in scope to claim 2 and is rejected under similar rationale.

Claims 5, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian as applied to claim 1, 11 above, and further in view of Chen et al. (US 2019/0332757) hereafter Chen.
Regarding claim 5. Eramian discloses the computer-implemented method of claim 1, wherein applying image recognition techniques to the static images to identify a high-confidence match to an object shown in the static images (para 36-45), but does not explicitly disclose identifying each of the first plurality of objects comprises: sampling the master video at a predetermined rate to extract a series of static images.  However, in an analogous art, Chen discloses authenticating a user including identifying each of the first plurality of objects comprises: sampling the master video at a predetermined rate to extract a series of static images (para 45, 59, frame to frame).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Eramian with the implementation of Chen in order to increase accuracy (para 110-112).

Regarding claim 7. Eramian discloses the computer-implemented method of claim 1, wherein the first plurality of objects comprises at least a predetermined threshold number of objects (para 37-38).  Eramian does not explicitly disclose the master video comprises a recording of at least a predetermined threshold length of time.  However, in an analogous art, Chen discloses authenticating a user including the master video comprises a recording of at least a predetermined threshold length of time (para 112).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Eramian with the implementation of Chen in order to increase accuracy (para 110-112).

Claim 15 is similar in scope to claim 5 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439